NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0359-17T3

ANTHONY CASTRONOVA,

          Plaintiff-Appellant,

v.

COUNTY OF BERGEN,
BERGEN COUNTY PROSECUTOR'S
OFFICE (BCPO), BERGEN COUNTY
SHERIFF'S DEPARTMENT (BCSD),
STATE OF NEW JERSEY, BERGEN
COUNTY PROSECUTOR, JOHN
MOLINELLI, BERGEN COUNTY
LIEUTENANT BCPO JOHN
HAVILAND, and BERGEN COUNTY
SHERIFF'S DEPARTMENT DETECTIVE
DARYL BAGNUOLO,

     Defendants-Respondents.
____________________________________

                    Argued March 6, 2019 – Decided March 22, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-8544-16.

                    Eric V. Kleiner argued the cause for appellant.
            Frank P. Kapusinski, Assistant County Counsel, argued
            the cause for respondents County of Bergen, Bergen
            County Sheriff's Office and Bergen County Sheriff's
            Office Detective Daryl Bagnuolo (Julien X. Neals,
            Bergen County Counsel, attorney; Frank P. Kapusinski
            of counsel and on the brief).

            Robert J. McGuire, Deputy Attorney General, argued
            the cause for respondents State of New Jersey, Bergen
            County Prosecutor's Office, John Molinelli and John
            Haviland (Gurbir S. Grewal, Attorney General,
            attorney; Melissa H. Raksa, Assistant Attorney
            General, of counsel; Robert J. McGuire, on the brief).

PER CURIAM

      Plaintiff appeals from two orders dated May 26, 2017, dismissing without

prejudice his complaint against defendants pursuant to the entire controversy

doctrine.   He also appeals from two July 21, 2017 orders dismissing his

complaint with prejudice on the same grounds, and from a September 1, 2017

order denying reconsideration. We affirm substantially for the reasons stated by

Judge Robert C. Wilson in his written opinion issued with the May 26, 2017

orders. We add these brief comments.

      We write this opinion for the parties and their counsel, who are familiar

with the underlying facts and history of this case. The details were set forth in

prior trial court opinions and in our previous opinion in Castronova v. County

of Bergen, No. A-0933-15 (App. Div. June 12, 2017), and they need not be


                                                                         A-0359-17T3
                                       2
repeated here. Suffice to say that in two successive lawsuits, plaintiff asserted

a variety of wrongdoing by Bergen County law enforcement officers, including

the Prosecutor and the Sheriff. The trial court dismissed the second lawsuit as

having been filed in violation of the entire controversy doctrine.

      The Supreme Court most recently addressed the entire controversy

doctrine in Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman and

Stahl, P.C.,   __ N.J. __ (2019).    Most pertinent to this appeal, the Court

confirmed that application of the doctrine depends on whether the prior and

current litigations arise from "interrelated facts" regardless of whether the

"successive claims share common legal issues." Id. at __, slip op. at 18 (quoting

DiTrolio v. Antiles, 142 N.J. 253, 271 (1995)). A litigant who, at the time of

the first lawsuit, is aware of the essential facts that would support a cause of

action against the defendant must ordinarily assert that cause of action in the

first litigation, rather than reserving it to be asserted in a future lawsuit. See

Cogdell v. Hosp. Ctr. at Orange, 116 N.J. 7, 15-16 (1989).

       In this case, plaintiff was well aware of the essential facts underlying his

second lawsuit, at the time he was litigating his first lawsuit, and he could have

amended the first complaint to assert the legal claims arising from those facts.

Instead, he withheld those claims and asserted them in a second lawsuit. We


                                                                           A-0359-17T3
                                        3
agree with the trial judge that the second lawsuit was barred by the entire

controversy doctrine. Plaintiff's legal arguments on this appeal are without

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                     A-0359-17T3
                                     4